DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on January 19, 2021 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015/020307) in view of Sands et al. (US 2003/0150933. Sands hereafter).
With respect to claim 13, Lee discloses an agricultural sprayer (Figs. 1-8) comprising: 
a liquid tank (130 and 180); 
a spray applicator system (105) coupled to the liquid tank, the spray applicator system configured to (capable of) apply a spray liquid (the chemical. Second paragraph of Description) from the agricultural sprayer as part of a spraying operation, wherein the spray applicator system comprises a nozzle array (150) arranged along a length of at least one spray boom (Fig. 2 shows a pole with nozzles 150); and 
an ozone supply (from 310) arranged to (capable of) provide ozone to the spray applicator system to (capable of) clean at least a portion (fluid passages and nozzles 150) of the agricultural sprayer after the spraying operation.
Lee fails to disclose a chassis; a liquid tank carried by the chassis; at least one spray boom extending laterally outward from the chassis; a spray applicator system coupled to the liquid tank, the spray applicator system comprising a nozzle array arranged along a length of the at least one spray boom.
However, Sands teaches an agricultural sprayer (system 10) comprising a chassis (chassis of tractor vehicle 30); a liquid tank (tank 28) carried by the chassis, at 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liquid tank carried by the chassis with boom and nozzles, as taught by Sands, to Lee’s sprayer, in order to provide ease in applying the fluid from the system to agricultural crops (Abstract, lines 11-13).
With respect to claim 14, Lee’s sprayer modified by Sands’ mobile system, Lee discloses wherein the ozone supply comprises an ozone generator (ozone supplier 210).
With respect to claim 15, Lee’s sprayer modified by Sands’ mobile system, Lee discloses wherein the ozone supply comprises an ozone tank (210) configured to hold ozone, the ozone tank coupled with the spray applicator system (Fig. 1).
With respect to claim 16, Lee’s sprayer modified by Sands’ mobile system, Lee discloses wherein the nozzle array is connected to the liquid tank by a feed line (piping from tank to nozzle), and wherein the ozone supply is configured to (capable of) supply ozone to the spray applicator system at discrete (separate) locations along the length of the spray boom (Fig. 1).
With respect to claim 17, Lee’s sprayer modified by Sands’ mobile system, Lee discloses wherein the ozone supply comprises a plurality of ozone injectors (inlets to 
With respect to claim 18, Lee’s sprayer modified by Sands’ mobile system, Lee discloses the agricultural sprayer further comprising a rinse fluid supply (180) arranged to (capable of) supply a rinse fluid to the spray applicator system after the spraying operation to at least partly rinse the spray applicator system of the spray liquid, wherein the rinse fluid supply comprises at least one of a rinse water tank (180) to hold rinse water, or an air supply.
With respect to claim 21, Lee’s sprayer modified by Sands’ mobile system, Lee discloses the agricultural sprayer further comprising a controller (110) coupled with the spray applicator system and with the ozone supply, wherein the controller is configured to (capable of) control a valve system  to supply the spray liquid from the liquid tank to the spray applicator system to perform the spraying operation, and after the spraying operation is complete, control the valve system to supply ozone to clean at least a portion of the agricultural sprayer (page 2, last two paragraphs of English translated.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sands and further in view of Nakajima et al. (US 5,674,410. Nakajima hereafter).
With respect to claim 20, Lee’s sprayer modified by Sands’ mobile system, Lee discloses the agricultural sprayer further comprising at least one chemical level sensor (135-1 and 135-2) arranged to detect a chemical level in residual spray liquid in the spray applicator system, wherein the sprayer is configured to (capable of) supply ozone until a predefined chemical concentration level in the residual spray liquid is achieved.

However, Nakajima teaches a chemical concentration sensor (71 and 300) to detect a chemical level in residual spray liquid in the spray applicator system (Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a chemical concentration sensor, as taught by Nakajima, to Lee’s spray applicator system, in order to ensure the spray system is spraying a desire chemical concentration to the plants (col. 6, lines 1-9).

Response to Arguments
Applicant's arguments filed on January 19, 2021 have been fully considered but they are not persuasive. The Applicant argues that Lee and Sands fail to disclose “an ozone supply arranged to provide ozone to the spray applicator system to clean at least a portion of the agricultural sprayer after the spraying operation," as recited in claim 13.” The Examiner respectfully disagrees. First, a recitation of function may not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. A recitation directed to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus. See: MPEP §§ 2114, 2115; See also: In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997). Second, Lee discloses an ozone supply (from 310) arranged to (capable of) provide ozone to the spray applicator system to (capable of) clean at least a portion (fluid passages and nozzles 150) of the agricultural sprayer after the spraying operation. .
Applicant further argues that Lee fails to disclose storage of ozone or an ozone tank. “Tank” is defined as “a large metal container for liquid or gas OR containers for carrying or storing liquid.” Macmillan Dictionary. Interpreting the claim, as a whole, the “ozone tank” is a container capable of holding the ozone. As clearly indicated in the rejection above, the ozone generator 210 is certainly a device or container to make and contain (while making) the ozone. 
With respect to claim 16, Applicant argues that Claim 16 refers to multiple locations at which the ozone is supplied to the spray applicator system. Applicant's argument is not commensurate in scope with the claimed invention. No such limitations (limited and narrower meaning) can be found in the claimed invention. Claim 16 recites .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 16, 2021